Citation Nr: 0827158	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-01 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for muscle 
tension headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1984 to 
March 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

Muscle tension headaches are manifested by headaches with 
nausea or vomiting and joint aching and stiffness without 
photophobia, phonophobia, or aura, or an inability to 
function.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8199-
8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial compensable evaluation for headaches, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim to reopen a claim for 
entitlement to service connection for headaches, an October 
2005 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 
Vet. App. 1, 9-10 (2006) (holding that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim).  
Further, in this case, VA was not required to provide notice 
to the veteran informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted.  "In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  Moreover, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a May 2006 rating decision, the RO granted service 
connection for headaches and assigned a noncompensable 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8199-
8100, effective September 15, 2005.  In November 2006, the 
veteran filed a notice of disagreement regarding the 
disability evaluation.  The RO issued a statement of the case 
in December 2006 and in January 2007, the veteran filed a 
substantive appeal.

The veteran's headaches are rated analogously to migraine 
headaches.  See 38 C.F.R. § 4.20 (2007) (an unlisted 
condition may be rated under a closely related disease or 
injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous); see 
also 38 C.F.R. § 4.27 (2007) (unlisted disabilities rated by 
analogy are coded first by the numbers of the most closely 
related body part and then "99").  The currently assigned 
noncompensable evaluation contemplates migraine headaches 
with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic 
Code 8199-8100.  For migraine headaches, a 10 percent 
evaluation is assigned for characteristic prostrating attacks 
averaging 1 in 2 months over the last several months, a 30 
percent evaluation is assigned for characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, and a 50 percent evaluation is assigned for 
very frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.  

In a March 2005 VA medical record, the veteran reported 
headache pain of 4/10.  At a May 2006 VA general medical 
examination, the veteran reported headaches that occurred 
about 1 to 2 times per week and lasted about 1 to 3 hours.  
He denied aura prior to onset of the headaches.  He reported 
concurrent neck stiffness and some nausea, but denied 
photophobia, phonophobia, and vomiting.  He was able to 
function during the headaches.  In his January 2007 
substantive appeal, the veteran asserted that he has 
prostrating events at least once every two months.  He stated 
that the ability to maintain function during the attacks was 
due to his personal perseverance - he could not afford to be 
out of work.  At the February 2007 VA neurological disorders 
examination, the veteran reported that his headaches occurred 
3 to 4 times per week and lasted 1 to 2 hours.  He also 
reported migraine headaches 1 to 2 times per week that were 
associated with nausea or vomiting and aching and stiffness 
of the neck and back.  He stated that he had taken 1 to 2 
days of sick leave in the past year due to the headaches.  
Although the veteran stated he had prostrating attacks and 
the headaches are associated with nausea or vomiting and 
joint aching and stiffness about 1 to 2 times per week, the 
headaches are not associated with photophobia, phonophobia, 
or aura.  Additionally, the veteran is able to function 
during the attacks.  Thus, the evidence does not demonstrate 
characteristic prostrating attacks.  Accordingly, a 
compensable initial evaluation is not warranted for the 
veteran's headaches.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But headaches are not listed elsewhere in the 
Schedule.  Accordingly, an increased evaluation is not 
warranted under an alternate diagnostic code.  

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluation in this case is not inadequate.  A 
compensable rating is provided for certain manifestations of 
the service-connected headaches but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, there is no evidence of an exceptional 
disability picture.  The veteran has not required 
hospitalization due to his service-connected headaches.  
Marked interference of employment has not been shown due to 
service-connected headaches.  The veteran stated in his 
substantive appeal that he did not miss work due to his 
headaches because he could not afford to be out of work and 
he reported at the February 2007 VA neurological disorders 
examination that he had taken 1 to 2 days of sick leave in 
the past year due to the headaches.  This does not 
demonstrate marked interference with employment.  In the 
absence of any additional factors, the RO's failure to refer 
this issue for consideration of an extraschedular rating was 
correct.

After review of the evidence, the evidence of record does not 
warrant a compensable rating for headaches at any time during 
the period pertinent to this appeal.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); see also Fenderson, 12 Vet. App. at 
126.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable evaluation for service-connected 
headaches is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


